UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. March 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.7% Rate (%) Date Amount ($) Value ($) New Jersey88.3% Atlantic County Utilities Authority, Solid Waste System Revenue 7.13 3/1/16 9,120,000 8,977,728 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/13 1,155,000 1,186,139 Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 5,500,000 4,360,950 Camden, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/15/12 4,385,000 a 4,336,283 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 4,545,000 4,413,013 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 2,000,000 1,941,920 Delaware River Port Authority, Revenue 5.00 1/1/30 3,500,000 3,441,200 Delaware River Port Authority, Revenue 5.00 1/1/35 3,500,000 3,400,215 East Orange, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/11 2,500,000 a 2,496,000 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 a 398,745 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 a 296,018 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 a 793,736 Essex County, GO (General Improvement) 5.00 8/1/23 15,200,000 16,371,008 Garden State Preservation Trust, Revenue (Open Space and Farmland Preservation Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.75 11/1/28 5,000,000 5,593,850 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 8,000,000 7,854,640 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 2,075,000 2,340,911 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; National Public Finance Guarantee Corp.) 6.13 6/1/17 280,000 281,081 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 572,340 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,217,949 Middletown Township Board of Education, GO 5.00 8/1/25 4,140,000 4,385,129 Middletown Township Board of Education, GO 5.00 8/1/26 2,935,000 3,092,551 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 2,300,000 2,111,331 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 1,240,000 1,256,083 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 1,865,000 1,905,415 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.00 6/1/18 1,465,000 1,503,207 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 5.25 11/1/33 2,780,000 2,415,625 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 a 2,051,004 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 a 1,499,374 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/12 1,000,000 a 964,410 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/13 1,000,000 a 912,680 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/15 3,250,000 a 2,630,485 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 3,492,250 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 1,601,275 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 3,572,140 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 2,802,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/18 2,265,000 2,394,603 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 3,765,000 3,970,531 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 10,000,000 10,387,700 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 10,305,700 New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) 5.25 5/1/11 2,210,000 2,218,177 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 3,000,000 3,050,340 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.60 11/1/34 6,600,000 6,455,988 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 5,000,000 4,903,350 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,700,709 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/27 1,000,000 949,230 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/27 500,000 487,950 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/33 1,880,000 1,657,934 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/37 750,000 657,705 New Jersey Educational Facilities Authority, Revenue (Kean University Issue) 5.00 9/1/21 1,500,000 1,562,355 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 1,889,240 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 12,165,000 11,904,669 New Jersey Educational Facilities Authority, Revenue (New Jersey Institute of Technology Issue) 5.00 7/1/31 2,000,000 1,937,940 New Jersey Educational Facilities Authority, Revenue (Princeton Theological Seminary Issue) 5.00 7/1/29 5,000,000 5,317,450 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 5.00 7/1/15 120,000 b 137,842 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,585,140 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,218,550 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 4,772,000 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,655,000 6,819,763 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) (Prerefunded) 5.38 7/1/14 2,500,000 b 2,840,675 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 7,910,000 7,587,509 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 3,745,000 3,596,698 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,230,278 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.00 7/1/12 3,245,000 3,336,963 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/17 2,730,000 2,822,738 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) (Prerefunded) 6.25 7/1/12 2,270,000 b 2,428,718 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center Issue) 5.00 7/1/22 3,975,000 4,066,743 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) (Prerefunded) 5.75 7/1/13 3,000,000 b 3,300,990 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/19 550,000 674,966 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) 5.00 1/1/28 2,780,000 2,485,820 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/36 2,900,000 2,785,305 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/15 3,410,000 3,496,273 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 4,990,000 4,583,415 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.00 7/1/31 4,950,000 4,666,860 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 2,280,000 a 1,415,401 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 3,220,000 a 1,402,696 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,305,000 1,327,603 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/38 5,000,000 4,940,400 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 13,595,000 12,931,428 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/25 1,000,000 963,190 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/26 1,500,000 1,440,825 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 9,775,000 10,222,402 New Jersey Highway Authority, Revenue (Garden State Parkway) 6.00 1/1/19 6,645,000 7,975,395 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5.65 5/1/40 4,480,000 4,330,950 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; Assured Guaranty Municipal Corp.) 5.70 5/1/20 2,180,000 2,182,006 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 6,546,610 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 6,790,000 6,668,052 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 5,685,000 6,062,427 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 1,535,000 1,611,811 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 4,000,000 4,063,480 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 7,320,320 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 6,565,000 6,954,173 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 451,370 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 10,000,000 9,740,800 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 2,255,000 2,433,055 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 3,745,000 3,985,167 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 6.00 12/15/18 3,435,000 b 4,350,393 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 60,000 69,778 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 160,000 179,688 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/36 3,500,000 3,328,115 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 5,420,000 5,278,375 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 835,000 934,657 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 165,000 194,339 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 1/1/16 3,520,000 4,093,619 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/19 1,850,000 2,161,337 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,379,710 Port Authority of New York and New Jersey (Consolidated Bonds, 127th Series) (Insured; AMBAC) 5.25 12/15/32 5,070,000 5,071,825 Port Authority of New York and New Jersey, (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 11,235,000 11,823,265 Port Authority of New York and New Jersey (Consolidated Bonds, 167th Series) 5.50 9/15/26 7,600,000 7,843,808 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/15 5,000,000 5,216,750 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 5.00 12/1/20 2,500,000 2,430,575 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 2,225,212 Rutgers, The State University, GO 5.00 5/1/39 3,450,000 3,406,254 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 5.45 2/1/32 1,590,000 1,460,638 South Jersey Port Corporation, Marine Terminal Revenue 5.75 1/1/23 4,000,000 4,342,960 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/34 2,900,000 2,979,924 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 1/1/39 6,000,000 6,162,660 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 2,580,000 2,156,235 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 3,000,000 2,156,910 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 8,950,000 6,413,391 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/32 4,870,000 5,086,569 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.38 6/1/12 2,500,000 b 2,643,725 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 1,790,000 b 2,023,058 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,630,000 b 12,068,664 Union County Improvement Authority, Revenue (Correctional Facility Project) 5.00 6/15/22 1,780,000 1,840,734 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 5.38 6/1/20 4,990,000 4,990,749 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 5.50 12/1/27 15,425,000 15,370,396 U.S. Related10.4% Government of Guam, GO 6.75 11/15/29 2,000,000 2,024,520 Guam Power Authority, Revenue 5.50 10/1/30 2,250,000 2,116,777 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 968,930 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 1,921,040 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/22 5,000,000 5,052,500 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 1,500,000 1,419,825 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,445,000 9,412,198 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 4,628,550 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 4,715,000 4,533,425 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.75 8/1/37 2,990,000 2,879,938 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,230,000 2,209,373 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 9,000,000 8,898,840 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 0.00 8/1/54 21,100,000 a 1,274,018 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/43 18,000,000 a 2,034,900 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 2,000,000 2,018,260 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 4,798,250 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 2,000,000 1,919,300 Total Long-Term Municipal Investments (cost $552,437,061) Short-Term Municipal Coupon Maturity Principal Investment.9% Rate (%) Date Amount ($) Value ($) New Jersey; New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) (cost $5,000,000) 0.21 4/1/11 5,000,000 c Total Investments (cost $557,437,061) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at March 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At March 31, 2011, the aggregate cost of investment securities for income tax purposes was $557,437,061. Net unrealized depreciation on investments was $2,015,041 of which $13,867,068 related to appreciated investment securities and $15,882,109 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 555,422,020 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2011 By: /s/ James Windels James Windels Treasurer Date: May 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
